On Motion for Rehearing.
Appellants' motion for rehearing presents a proposition, not originally relied on, in substance as follows: That the purchaser Langley's obligation for the payment of the $275,000, because of the provision for its payment out of the oil production, was contingent, and not absolute; that when Langley abandoned the property there was no absolute contractual liability on his part to pay the unpaid purchase price of said property, his liability being for damages for failure to operate the lease as he agreed to do; that Harris and his associates proceeded on the wrong theory in the suit against Langley; and that whatever they realized as the result of said suit was not truly a part of the "deferred payments" on the purchase price of the property out of which plaintiff was, according to his contract, to be paid a proportionate amount. We are of the opinion that this proposition is not sound. The fault with it is in the premise that Langley's obligation to pay did not become absolute on his abandonment of the lease. The provision for payment out of the oil runs was not, under the circumstances, an absolute condition precedent to Langley's liability to pay otherwise. It fixed the time and provided the means of payment, but when Langley, by his abandonment of *Page 212 
the lease, made it impossible for him to pay in the way provided by the contract, he then became liable absolutely for the payment, Boesen v. Potter County (Tex.Civ.App.) 173 S.W. 462; Id. (Tex.Civ.App.) 191 S.W. 787; Id. (Tex.Com.App.) 221 S.W. 948; Nunez v. Dautel, 19 Wall. 560,22 L.Ed. 161; Busby v. Mining Co., 27 Utah, 231, 75 P. 725; Poirier v. Gravel, 88 Cal. 79,25 P. 962; Wolf v. Marsh, 54 Cal. 228; Page on Contracts (2d Ed.) § 2100.